Citation Nr: 1605146	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left ankle disability, including as secondary to a service-connected right ankle disability.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 2002 to June 2005, including in Iraq from January 2004 to January 2005.  For his participation in combat in Operation Iraqi Freedom II, he received a Combat Infantry Badge.  The Veteran subsequently served in the U.S. Army Reserve, including on active duty from November 5, 2006 to November 29, 2006, but was released from such service based on duty-related ankle and back disabilities and mental health issues.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida, in pertinent part, granted the Veteran service connection for PTSD, assigned that disability an initial 30 percent rating, granted him service connection for a right ankle sprain, assigned that disability an initial 0 percent rating, and denied service connection for low back, right shoulder, right knee and left ankle conditions.

By Decision Review Officer Decision dated May 2010, the RO increased the rating assigned the Veteran's right ankle disability to 10 percent.    

The Veteran and his mother testified in support of this appeal during a hearing held at the RO before the undersigned Veterans Law Judge in April 2013.  In November 2013, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional action.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

The claims of entitlement to service connection for lumbar spine, right shoulder, right knee and left ankle disabilities, the latter to include as secondary to a service-connected right ankle disability, are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has waxed and waned during the course of this appeal, but, at its worst, it caused occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's right ankle disability manifests as painful, moderately limited motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 50 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code (DC) 9411 (2015). 

2.  The criteria for entitlement to an initial rating in excess of 10 percent for a right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during the April 2013 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of any examination he underwent during the course of this appeal.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

The Veteran seeks higher initial ratings for his PTSD and right ankle disability, currently rated 30 percent and 10 percent disabling, respectively.

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A.  PTSD

1.  Schedular

The Veteran claims that his PTSD symptoms are more than 30 percent disabling.  According to his and his mother's April 2013 hearing testimony, symptoms include memory deficits, anger, irritability, sleeping difficulties, being withdrawn, passive-aggressive and uninterested in participating in activities or hobbies, and having a tendency to push people away, resulting in no significant relationship.  Allegedly, prior to service, the Veteran had many close friends, but since service, nobody wants to be around him; at the time of the hearing he was working as a weapons expert in a gun store where his employer reportedly allowed him to do his own thing, leaving him alone in the back to do paperwork.  


The RO has rated the Veteran's PTSD as 30 percent disabling under DC 9411, according to the General Rating Formula for Mental Disorders (formula).  Under this formula, a 30 percent rating is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, DC 9411 (2015).

A 70 percent rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

As the Veteran asserts, his PTSD disability picture more nearly approximates the criteria for an initial rating in excess of 30 percent, or more specifically, a 50 percent rating.  The Veteran's PTSD has waxed and waned during the course of this appeal, but, at its worst, it caused occupational and social impairment with reduced reliability and productivity due to such symptoms as those listed in the criteria for a 30 percent rating (depressed mood, anxiety, panic attacks and sleep impairment) and a 50 percent rating (memory deficits, disturbances of motivation and mood and difficulty establishing effective work and social relationships).  

The Veteran first sought mental health treatment in October 2006, just after learning he was being redeployed.  He reportedly felt very depressed, was having vivid dreams of his war experience, angered easily and tended to shut off.  A friend allegedly told him to get mental help.  The treatment provider assigned the Veteran's psychiatric disability a Global Assessment of Functioning (GAF) score of 60.  As previously noted, the next month the Veteran reported for duty, but was later released based on medical issues.  

For several years thereafter, the Veteran sought regular mental health treatment.  During this time period, he used various medications, occasionally reporting worsening symptoms, occasionally reporting improvement.  Consistently, however, he noted that he had memory deficits (occasionally attributed to the Veteran's traumatic brain injury, assigned a 0 percent rating), mood swings, irritability and nightmares, and was depressed and didn't sleep well.  He once reported moments of feeling violent and hostile.  Between 2007 and 2010, providers assigned the Veteran's psychiatric disability GAF scores ranging from 45 to 60 (in excess of 15 recorded).   

According to the Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV), a GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers)).

These GAF scores indicate moderate to serious symptoms, which, unlike the VA examiners who evaluated the Veteran in December 2008 and January 2014, the treatment providers confirmed.  During this time period, the Veteran was living with his mother, had a good relationship with her and a sibling, initially did not work, but then got a job in a gun shop.  He later worked for his mother, who ran a family cleaning business. 

According to treatment records dated since 2013, due to a failure to follow through and various problems with VA, the Veteran discontinued his mental health treatment from 2010 to 2013.  In 2013, he returned for an evaluation, during which he reported or providers noted additional mental health symptoms, including impaired impulse control, an exaggerated startle reflex, fair insight and judgment and rapid speech.  They also noted severe, long-standing anxiety and depression.  

The Veteran then reported living with two roommates and having a job, which he loved, working at a gun range.  He was not married.  The provider assigned the Veteran's psychiatric disability a GAF score of 55.  Initially thereafter, the Veteran sought follow-up treatment, including medication, and reported an improved mood.  Subsequently, however, he reported a worsening in symptoms and indicated that he wanted to discontinue therapy.  Similar to the 2007-2010 time period, his psychiatric disability waxed and waned with evaluators assigning GAF scores of 55.    

At no time during this appeal did the Veteran, a treatment provider or VA examiner indicate that the PTSD was causing deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Rather, according to all, the Veteran was working, had tried school, but decided on his own initiative to end the schooling, had good relationships with family members, and had no thought deficits.  His primary problem involved mood disturbances and he occasionally had fair, rather than good, judgment.  Accordingly, a schedular rating in excess of 50 percent is not assignable under DC 9411.  

2.  Extraschedular

In certain circumstances, the Board may assign an increased/higher initial rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2015).

If the claimant or the evidence raises the question of entitlement to an increased/higher rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, the Veteran has not raised the question of whether he is entitled to a higher initial rating for his PTSD on an extraschedular basis.  In fact, during his hearing, he indicated that, despite his PTSD, he was employed and hadn't missed any work secondary to the PTSD.  Even assuming otherwise, referral for extraschedular consideration is not necessary. The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's PTSD.  The rating assigned this disability not only contemplates the nature of the Veteran's PTSD symptomatology, but also contemplates how the symptomatology affects the Veteran's ability to function occupationally and socially.

B.  Right Ankle Disability

1.  Schedular

The RO has rated the Veteran's right ankle disability 10 percent disabling pursuant to DC 5271.  38 C.F.R. § 4.71a, DC 5271 (2015).  During his hearing, when questioned why this rating should be increased, the Veteran provided no rationale.  Rather, he indicated that he was "not 100 percent sure why [the ankle claim] is on there again."  He further indicated that "he already got what [he] think[s] is okay at this point."  Indeed, a review of the record reflects that the Veteran's right ankle disability is appropriately rated 10 percent disabling.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2015).

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45); see also Johnson v. Brown, 9 Vet. App. 7 (1996) (provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion). 

DC 5271 provides that a 10 percent rating is assignable for moderate limited motion of the ankle.  A 20 percent rating is assignable for marked limited motion of the ankle.  38 C.F.R. § 4.71, DC 5271.  

DC 5270 is also potentially applicable to this claim.  It provides that a rating of at least 20 percent is assignable for ankylosis of the ankle.  38 C.F.R. § 4.71a, DC 5270 (2015).  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  See also Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."). 

According to the Veteran's April 2013 hearing testimony, his right ankle is good, not hindering full range of motion, but intermittently sore, causing him to limp, and painful.  This right ankle pain allegedly limits the distance he can run (no more than two miles), but does not affect his ability to walk; it occasionally gives way, necessitates the use of Icy Hot, but not ambulatory aids, and has never prompted him to seek professional treatment.   

Treatment records confirm this assertion, showing no treatment specifically for the right ankle, but general complaints of pain in multiple joints, including the ankle.  For purposes of this appeal, however, the Veteran underwent VA examinations of his right ankle, including in December 2008 and January 2014.  During the first examination, he reported intermittent right ankle pain, especially with strenuous activities such as running, with remissions and a good response to anti-inflammatories.  The examiner noted pain, tenderness and stiffness, dorsiflexion to 20 degrees, plantar flexion to 45 degrees, no pain on motion or repetitive use, no limitations on standing or walking, and no ankylosis.  He diagnosed chronic right ankle pain with no significant effect on occupation, mild effect on exercise and recreation and moderate effect on sports.  

During the most recent examination, he reported joint pain, including in the ankles, a couple of times monthly, typically after a long day of work.  He denied using medication for the pain, which reportedly resolved spontaneously after a few days, and flare-ups of the pain.  The examiner noted dorsiflexion to 15 degrees, at which point the Veteran felt pain, plantar flexion to 30 degrees, at which point the Veteran felt pain, no decrease in motion on repetitive use, and no ankylosis.  The examiner concluded that the right ankle condition impacted the Veteran's ability to perform heavy physical activities and might affect his ability to stand and walk for prolonged periods of time.  

According to 38 C.F.R. § 4.71, Table II, normal ankle dorsiflexion ranges from 0 to 20 degrees and normal ankle plantar flexion ranges from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).  Therefore, prior to the most recent examination, the Veteran exhibited pain, tenderness and stiffness in his right ankle, but no limitation of motion, let alone moderate or marked, or pain on motion.  As of the most recent examination, his right ankle disability is also causing painful, limited motion, including a 5 degree loss of dorsiflexion (one-quarter of normal range of motion) and a 15 degree loss of plantar flexion (one-third of normal range of motion), loss of motion which would be construed as moderate.  This degree of motion loss warrants the assignment of a 10 percent rating under DC 5271.  In the absence of more significant right ankle motion loss or ankylosis, a schedular rating in excess of 10 percent may not be assigned.   

2.  Extraschedular

Here, the Veteran does not contend that his right ankle disability interferes, markedly or otherwise, with his employability.  As well, the evidence suggests the contrary.  He is currently employed.  As the question of whether the Veteran is entitled to a higher initial rating for his right ankle disability on an extraschedular basis is thus not raised, a referral for extraschedular consideration is necessary.  

C.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different ratings in the future should either of his disability pictures change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted ratings are the most appropriate given the evidence of record. 


ORDER

An initial 50 percent rating for PTSD is granted.

An initial rating in excess of 10 percent for a right ankle disability is denied.  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for lumbar spine, right shoulder, right knee and left ankle disabilities, the latter to include as secondary to a service-connected right ankle disability, but additional development is needed before the Board can proceed.

The Veteran claims that he developed these disabilities secondary to the physical demands of his first period of active duty, during which he reportedly performed combat operations in full gear and carried 100-pound backpacks on daily marches.  He denies having sustained specific injuries to these joints during service and admits he never sought in-service back, right shoulder, right knee or left ankle treatment.  The Veteran alternatively claims that his left ankle disability developed secondary to his service-connected right ankle disability. 

During the course of this appeal, the RO assisted the Veteran by affording him VA examinations of his back, right shoulder, right knee and left ankle, but the reports of these examinations are inadequate to decide these claims.  Therein, VA examiners failed to provide all information the Board requested in its November 2013 Remand, thereby violating Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, after the January 2014 examinations, the examiner concluded that he could not provide an opinion on the etiology of the Veteran's back, right shoulder, right knee and left ankle disabilities without resorting to mere speculation.  He based this conclusion on a finding that there is no objective evidence in the claims file documenting any related injuries, or medical evaluations or medical management of these conditions during active duty.

As previously noted, the Veteran has admitted he did not receive treatment for these conditions during service.  As such, the examiner was to consider as competent the Veteran's reports of in-service, lay-observable back, right shoulder, right knee and left ankle symptomatology, or provide rationale for discounting the reported history.  Second, the examiner was to discuss whether the Veteran's left ankle disability is due to or the result of his service-connected right ankle disability, which he did not do.  

In addition, during the course of this appeal while seeking care, the Veteran reported that he had had three motorcycle accidents since returning from Iraq, the most recent six weeks prior to August 1, 2007.  Records of any care received as a result of injuries sustained secondary to these accidents are not in the claims file and should be obtained on remand.  If the Veteran sought no care, at the very least, the examiner should question him regarding any associated injuries as this information is pertinent to the claims being remanded.  

Accordingly, these claims are REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all providers who treated him for the three accidents in which he was reportedly involved following his return from Iraq.  

2.  Secure and associate with the claims file any records of such treatment.

3.  After all outstanding records are received, afford the Veteran a VA examination of his back, right shoulder, right knee and left ankle for the purpose of securing a more comprehensive etiological opinion.  Ask the examiner to do the following:

a.  Review the claims file, paying particular attention to the following documentation:

i.  Report of separation examination conducted in May 2005 (includes complaints of knee and foot trouble, swollen, painful joints, and ankle pains and an examiner's notations of recurrent ankle sprains and an abnormal back and right shoulder blade, albeit not impeding motion); 

ii.  Service treatment records; 

iii.  Post-service treatment records dated in 2007, which include findings of polyarthralgia, arthralgia, right knee and left ankle pain, and right shoulder pain purportedly meeting a diagnosis of degenerative joint disease; 

iv.  X-rays conducted in January 2007, which reflect right shoulder and knee abnormalities; 

v.  The Veteran's April 2013 hearing testimony; and

vi.  Reports of VA examinations conducted in December 2008 and January 2014.

b.  Record in detail the Veteran's in-service and post-service history of back, right shoulder, right knee and left ankle symptoms and in-service physical demands during his first period of active duty; 

c.  Also record in detail all injuries that resulted from the three accidents in which he was involved following his service in Iraq.  

d.  Accepting as competent the Veteran's reports of lay-observable back, right shoulder, right knee and left ankle symptomatology (absence of evidence of in-service injuries and treatment is irrelevant), offer an opinion as to whether any claimed disability is at least as likely as not related to the Veteran's active service, including the documented in-service complaints and back, right shoulder, knee and ankle findings. 

e.  Specifically indicate whether any current back, right shoulder, right knee or left ankle disability initially manifested during service as the reported joint pain.  

f.  Discuss the significance of the Veteran's post-service motorcycle accidents.

g.  Also offer an opinion as to whether any left ankle disability is related or due to or aggravated by the Veteran's service-connected right ankle disability.  

h.  Provide clear rationale with references to the record for all opinions expressed. 

4.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

5.  Readjudicate these claims based on all of the evidence of record.  Consider the Veteran's left ankle claim on both direct and secondary bases, the latter in relation to his service-connected right ankle disability.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond thereto before returning the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


